Name: Commission Decision (EU) 2019/721 of 30 April 2019 on the proposed citizens' initiative entitled Ã¢ Cohesion policy for the equality of the regions and sustainability of the regional culturesÃ¢ (notified under document C(2019) 3304)
 Type: Decision
 Subject Matter: culture and religion;  parliament;  European construction;  regions and regional policy
 Date Published: 2019-05-10

 10.5.2019 EN Official Journal of the European Union L 122/55 COMMISSION DECISION (EU) 2019/721 of 30 April 2019 on the proposed citizens' initiative entitled Cohesion policy for the equality of the regions and sustainability of the regional cultures (notified under document C(2019) 3304) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Cohesion policy for the equality of the regions and sustainability of the regional cultures refers to the following: The cohesion policy of the EU should pay special attention to regions with national, ethnic, cultural, religious or linguistic characteristics that are different from those of the surrounding regions. (2) The objectives of the proposed citizens' initiative refer to the following: For such regions, including geographic areas with no administrative competencies, the prevention of economical backlog, the sustainment of development and the preservation of the conditions for economic, social and territorial cohesion should be done in a way that ensures their characteristics remain unchanged. For this, such regions must have equal opportunity to access various EU-funds and the preservation of their characteristics and their proper economical development must be guaranteed, so that the EU's development can be sustained and its cultural diversity maintained. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Legal acts of the Union for the purpose of implementing the Treaties can be adopted in defining the tasks, priority objectives and the organisation of the Structural Funds which may involve grouping the Funds, in accordance with Article 177 of the Treaty on the Functioning of the European Union (TFEU). (6) The proposed citizens' initiative, inasmuch as it aims at proposals from the Commission for legal acts setting out the tasks, priority objectives and the organisation of the Structural Funds and provided that the actions to be financed lead to the strengthening of the economic, social and territorial cohesion of the Union, does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Cohesion policy for the equality of the regions and sustainability of the regional cultures should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled Cohesion policy for the equality of the regions and sustainability of the regional cultures is hereby registered. 2. Statements of support for this proposed citizens' initiative may be collected, based on the understanding that it aims at proposals from the Commission for legal acts setting out the tasks, priority objectives and the organisation of the Structural Funds and provided that the actions to be financed lead to the strengthening of the economic, social and territorial cohesion of the Union. Article 2 This Decision shall enter into force on 7 May 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Cohesion policy for the equality of the regions and sustainability of the regional cultures, represented by Mr BalÃ ¡zs Ã rpÃ ¡d IZSÃ K and Mr Attila DABIS acting as contact persons. Done at Brussels, 30 April 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.